Order entered February 24, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01411-CR

                                TRACY SWIMS, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-30583-N

                                            ORDER
       The Court REINSTATES the appeal.

       On January 10, 2014, the Court ordered the trial court to make findings regarding why

the clerk’s and reporter’s records had not been filed. To date, we have not received the findings

or the clerk’s record. We have received the reporter’s record. Accordingly, in the interest of

expediting the appeal, this is now the order of the Court.

       We ORDER the Dallas County District Clerk to file the clerk’s record in these appeals

within FIFTEEN DAYS of the date of this order.

       We ORDER Karren Jones, Deputy Official Court Reporter, to file, within FIFTEEN

DAYS of the date of this order, a supplemental record containing State’s Exhibit nos. 38 and 46.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

Karren Jones, Deputy Official Court Reporter; Gary Fitzsimmons, Dallas County District Clerk;

the Dallas County District Clerk’s Office, Criminal Records Division; and to counsel for all

parties.



                                                   /s/    LANA MYERS
                                                          JUSTICE